Case: 21-50418     Document: 00516154660         Page: 1     Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                January 5, 2022
                                  No. 21-50418                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sochil Venssbeh Najeras,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-342-2


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Sochil Venssbeh Najeras was convicted following a jury trial of
   conspiracy to transport illegal aliens in violation of 8 U.S.C.
   § 1324(a)(1)(A)(v)(I) & (B)(i). Najeras was sentenced to a within-guidelines
   sentence of 16 months of imprisonment and three years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50418      Document: 00516154660          Page: 2   Date Filed: 01/05/2022




                                    No. 21-50418


   Najeras contends that her top of the guidelines sentence is substantively
   unreasonable because it fails to account for “her extraordinary personal
   history of family murder, flight, and the threat of additional violence against
   her brother by her father.”
          Najeras does not dispute that her 16-month sentence was imposed
   within a properly calculated guidelines range. Najeras fails to show that her
   sentence does not account for a factor that should receive significant weight,
   gives significant weight to an irrelevant or improper factor, or represents a
   clear error of judgment in balancing sentencing factors. See United States v.
   Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Her argument, which amounts to a
   mere disagreement with the applicable guidelines range and the sentence
   imposed, is insufficient to demonstrate that her 16-month sentence is
   substantively unreasonable. See United States v. Ruiz, 621 F.3d 390, 398 (5th
   Cir. 2010).    Accordingly, she has failed to rebut the presumption of
   reasonableness accorded her within-guidelines sentence, see Cooks, 589 F.3d
   at 186, and therefore has not shown that the district court abused its
   discretion by imposing a substantively unreasonable sentence, see Gall v.
   United States, 552 U.S. 38, 51 (2007).
          AFFIRMED.




                                            2